Citation Nr: 1723950	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  12-31 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, other than posttraumatic stress disorder (PTSD), to include depressive disorder, as secondary to service-connected coronary artery disease.          


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

G. T. Raftery, Associate Counsel





INTRODUCTION

The Veteran served honorably on active duty with the United States Army from March 1967 to May 1970, including overseas service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from May 2011 and December 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

This case was previously remanded for additional development in September 2014,  January 2015, and November 2016, and is now again before the Board for appellate consideration.  The January 2015 Board decision characterized the issues on appeal as follows: (1) entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD) and depressive disorder, on a direct basis; and (2) entitlement to service connection for depressive disorder on a secondary basis.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The Board denied the Veteran's first claim and remanded the second for additional development.  The November 2016 remand recharacterized the issue as it is currently reflected on the title page.  Since the Veteran's claim for service connection for PTSD was denied, only the limited matter of entitlement to service connection for an acquired psychiatric disability, other than PTSD, to include depressive disorder, as secondary to service-connected coronary artery disease, is before the Board at this time.


FINDING OF FACT

The competent and credible evidence shows that the Veteran does not have an acquired psychiatric disability, other than PTSD, to include depressive disorder, that was caused or aggravated by his service-connected coronary artery disease.





CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, other than PTSD, to include depressive disorder, as secondary to service-connected coronary artery disease, are not met.  38 U.S.C.A. §§ 1110, 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA must comply with its duties to notify and assist.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran of any information and medical or lay evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 (b)(1).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Here, VA satisfied its VCAA duty to notify by way of letters sent to the Veteran in April 2011 and July 2011 that fully addressed all notice elements and were sent prior to the RO decisions in this matter.  The letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letters also informed the Veteran how disability ratings and effective dates are established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  This duty includes obtaining relevant records in the custody of a Federal department or agency under 38 C.F.R. § 3.159 (c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159 (c)(1).  VA will also provide a medical examination if such examination is determined to be necessary to decide the claim. 38 C.F.R. § 3.159 (c)(4).

VA has satisfied its duty to assist the Veteran in this case.  All identified and available treatment records have been secured and are of record.  Moreover, the Veteran was provided with VA examinations concerning his psychiatric disability in February 2011, September 2011, November 2015, August 2016, and October 2016, as well as an addendum opinion by a VA examiner in December 2016.  The Veteran has also undergone multiple psychiatric screenings as part of his VA treatment for other health conditions.  The Veteran does not assert that VA has not met its VCAA duties, that there are any outstanding records to be secured on his behalf, or that any VA examination or medical opinion is inadequate.  

Based on the foregoing, the Board finds that VA has complied with its VCAA duties to notify and assist.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).

Generally, in order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Additionally, service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a). This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In this case, the Veteran has been granted service connection for coronary artery disease and was assigned a 100 percent rating effective January 1997.  The Veteran is now seeking service connection for an acquired psychiatric disability, other than PTSD, to include depressive disorder, which he contends was caused or aggravated by his service-connected coronary artery disease. 

The evidence of record shows that the Veteran is not currently diagnosed with a psychiatric disability.  See November 2015, August 2016, and October 2016 VA examinations; December 2016 VA addendum opinion.  Nevertheless, service connection may be granted upon competent evidence that a claimed disability existed at any time during the appeal period.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Here, the Veteran had a diagnosis of depressive disorder during the appeal period.  See September 2011 VA examination.  Accordingly, the Board finds that the Veteran meets the first requirement of service connection, a current disability.

However, the Veteran is unable to establish that his depressive disorder was caused or aggravated by his service-connected coronary artery disease.  

The Veteran has been afforded multiple VA psychiatric examinations in connection with his claim.  At a February 2011 VA examination, the Veteran was diagnosed with depressive disorder, not otherwise specified, which the examiner expressly stated was not the result of his military experiences, but was instead related to his financial stressors and medical problems.  The Veteran was afforded another VA examination in September 2011, during which the examiner specifically stated that the Veteran's depressive disorder was most likely a result of his strokes.  In a May 2013 Psychology Neuropsychological Assessment, the VA examiner noted that the Veteran reported "no recent depression."  Routine depression screens in the years following were all negative.  As previously discussed, the Veteran was afforded additional VA examinations in November 2015, August 2016, and October 2016, and received an addendum opinion concerning his claimed psychiatric disability in December 2016.  The examiners concluded that the Veteran no longer met the diagnostic criteria for depression.  The December 2016 examiner indicated because there was no active psychiatric diagnosis, there was no permanent aggravation of a psychiatric disability. 

The Board has considered the Veteran's assertion that VA requires its examiners to assign GAF scores in psychiatric examinations.  See May 2011 Statement in Support of Claim.  This is not the case.  The Global Assessment of Functioning (GAF) scale reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  While an assigned GAF score is a factor the Board will consider in reviewing the evidence of record in a particular case, it is not the dispositive element in rating a disability.  Rather the actual symptoms of the Veteran's disorder provide the primary basis for analysis.  See 38 C.F.R. § 4.126 (a) (2016).  In any case, the assignment of a GAF score is irrelevant in this claim for service connection, in which the issue is not the extent to which the Veteran is disabled, but rather, whether the Veteran's disability is etiologically related to his service-connected coronary artery disease.

The Board has also considered the lay evidence offered by the Veteran in this case.  In two statements in support of his claim, the Veteran reiterated his contention that his depressive disorder was attributable to medical problems related to his service in Vietnam-specifically, his service-connected coronary artery disease.  See May 2011 Statements in Support of Claim.  The Veteran also submitted lay testimony from his sister, who described the Veteran's change in demeanor, which started in 1994.  See October 2010 Buddy Statement.  She stated that in recent years, the Veteran had become hostile and withdrawn and dependent on his mother and alcohol.  She attributed this change in demeanor to his service in Vietnam.  Neither the Veteran nor his sister offered testimony related to how his depression was caused or aggravated by his coronary artery disease.

While it is true that the Veteran and his sister are competent to report symptoms and history of treatment, they are not, as lay persons, competent to make medical conclusions, especially as to such complex issues as the etiology of his depressive disorder.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  Accordingly, the Board finds the VA examiners' opinions to be the most probative evidence of record as to the relationship between his depression and his service-connected coronary artery disease.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the expert's knowledge and skill in analyzing the data, and the medical conclusion the expert reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

In this case, despite the Veteran's lay assertions to the contrary, there is simply no objective medical evidence of record to connect the Veteran's depression with his coronary artery disease.  Instead, the evidence suggests that the Veteran's depression was more likely related to other issues, including financial stressors and strokes, which are not etiologically related to his coronary artery disease.  See September 2011 VA Examination, Mental Disorders; September 2011 VA Examination, Brain and Spinal Cord.  Consequently, the evidence in this case does not support a finding that the Veteran's previously diagnosed depression is etiologically related to his coronary artery disease.

Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for an acquired psychiatric disability, other than PTSD, to include depressive disorder, as secondary to service-connected coronary artery disease, is not warranted.

ORDER

Service connection for an acquired psychiatric disability, other than PTSD, to include depressive disorder, as secondary to service-connected coronary artery disease, is denied.          



____________________________________________
LANA JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


